Title: To George Washington from Tench Tilghman, 18 August 1784
From: Tilghman, Tench
To: Washington, George

 

Dear Sir
Baltimore [Md.] 18th Augt 1784.

I have recd your Excellency’s letters of the 4th and 11th. The first inclosing Bank Bills for 90 dollars which I beleive is more than sufficient—but Mr Peters has been so ill, that I have not been able to procure the Cost of the wheat Fan. My Clerk remembers shipping the Handle from hence.
I am glad your Carpenter is like to please you—Having not met with a Bricklayer, I shall desist looking further untill you may again direct me.
Inclosed you will find answers to your several Queries respecting the Green House in the order in which they were put, and that you may the better understand the Construction of Mrs Carrolls, I have made a rough Plan of the Manner of conducting the Flues —your Floor being 40 feet long, Mrs Carrol recommends two Flues to run up the Back Wall, because you may then increase the number of Flues which run under the Floor, and which she looks upon as essential—The Trees are by that mean kept warm at the Roots—she does not seem to think there is any occasion for the Heat to be conveyed all round the Walls by means of small Vacancies left in them, she has always found the Flues mark’d in the plan sufficient for her House.
She recommends it to you to have the upper parts of your Window sashes to fall down, as well as the lower ones to rise—you then give Air to the Tops of your Trees.
Your Ceiling she thinks ought to be Arched and at least 15 feet high—she has found the lowness of hers which is but 12 very inconvenient.
smooth stucco she thinks preferable to common Plaister because dryer.
The Door of the House to be as large as you can conveniently make it—otherwise when the Trees come to any size, the limbs are broken and the Fruit torn off in moving in and out.
It is the Custom in many Green Houses to set the Boxes upon Benches—But Mrs Carrol says they do better upon the Floor because they then receive the Heat from the Flues below to more advantage.
I recollect nothing more—I hope your Excellency will understand this imperfect description of a matter which I do not

know much about myself—I am with true Regard Yr Excellency’s very hble Servt

Tench Tilghman

